       Case 6:20-cv-02002-SI   Document 34   Filed 01/19/21   Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

IMMANUEL MENELIK WILLIAMS,
                                        Case No. 6:20-cv-02002-SI
                 Plaintiff,
                                        ORDER TO DISMISS
      v.

LANE COUNTY JAIL,

                 Defendant.

SIMON, District Judge.

      Plaintiff, an inmate at the Lane County Jail, brings this

civil rights action pursuant to 42 U.S.C. § 1983. In a separate

Order, the Court also granted Plaintiff leave to proceed                       in

forma pauperis. There are many pending motions in this case,

including   Plaintiff’s    most   recent     Motion   for     Leave   to    Amend

(#32). Because the proposed Amended Complaint (#32-1) fails to

state a claim, Plaintiff’s Motion to Amend is denied. See 28

U.S.C. § 1915(e)(2).

///

///


      1 - ORDER TO DISMISS
       Case 6:20-cv-02002-SI    Document 34   Filed 01/19/21   Page 2 of 6




                                  BACKGROUND

      Plaintiff alleges that unidentified individuals within the

Lane County Jail confined him to an unsanitary cell, refused him

a meal, denied him personal protective equipment for two days

during the COVID-19 pandemic, and denied him the ability to

visit with an attorney for a week. He seeks $15,000 in damages

and asks the Court to dismiss the criminal charges against him.

                                  STANDARDS

      Pursuant to 28 U.S.C. § 1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous, malicious, or fails to state a claim upon

which relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). In order to state a claim, Plaintiff's Complaint must

contain sufficient factual matter which, when accepted as true,

gives rise to a plausible inference that defendants violated

plaintiff's constitutional rights. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 554,

556-57 (2007). "Threadbare recitals of the elements of a cause

of   action,   supported   by     mere   conclusory     statements,      do   not

suffice." Iqbal, 556 U.S. at 678.



       2 - ORDER TO DISMISS
        Case 6:20-cv-02002-SI        Document 34      Filed 01/19/21   Page 3 of 6




       Dismissal for failure to state a claim is proper if it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

Washington County, 88 F.3d 804, 806 (9th Cir. 1996); Cervantes

v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). Because

Plaintiff       is     proceeding       pro    se,     the    Court     construes     his

pleadings liberally and affords him the benefit of any doubt.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Ortez, 88 F.3d at

806.

                                        DISCUSSION

       A plaintiff wishing to bring a cause of action pursuant to

42 U.S.C. § 1983 must demonstrate compliance with the following

factors: (1) a violation of rights protected by the Constitution

or created by federal statute; (2) proximately caused; (3) by

conduct    of    a     person;    (4)    acting      under    color    of   state    law.

Crumpton    v.       Gates,    947   F.2d     1418,    1420    (9th    Cir.    1991).   A

plaintiff "must plead that each . . . defendant, through the

official's           own      individual      actions,         has      violated      the

Constitution."         Iqbal, 556 U.S. at 676; see also Taylor v. List,

880 F.2d 1040, 1045 (9th Cir. 1989) ("Liability under section

1983 arises only upon a showing of personal participation by the

defendant" in the alleged constitutional deprivation).



       3 - ORDER TO DISMISS
      Case 6:20-cv-02002-SI   Document 34   Filed 01/19/21   Page 4 of 6




     In this case, plaintiff’s proposed Amended Complaint (#32-

1) does not identify any individual as a party to this suit who

personally participated in the deprivation of a federal right.

Instead, Plaintiff identifies the Lane County Jail as the sole

Defendant   to    this   action.   While    municipalities        qualify   as

“persons”   for   purposes    of   42   U.S.C.    §   1983,    to   establish

municipal liability a plaintiff must ordinarily show that the

deprivation of his rights occurred as a result of an official

policy or custom, see Monell v. Department of Social Servs., 436

U.S. 658, 690-91 (1978), or that the municipality ratified the

unlawful conduct, see Larez v. City of Los Angeles, 946 F.2d

630, 646-47 (9th Cir. 1991). Plaintiff makes no such allegations

in this case. Because the proposed Amended Complaint fails to

state a claim upon which relief may be granted, the most recent

Motion to Amend (#32) is denied and the Clerk shall not docket

the proposed Amended Complaint (#32-1).

     Despite the fact that no Defendant has appeared in this

case to date, Plaintiff has filed more than 20 Motions. Most of

these Motions are either premature (such as his many Motions in

Limine or attempting to subpoena evidence) or moot (such as

Plaintiff’s Motions to voluntarily dismiss this case which he

ultimately asked the Court to disregard). These Motions (#6, #7,



     4 - ORDER TO DISMISS
        Case 6:20-cv-02002-SI   Document 34   Filed 01/19/21    Page 5 of 6




##10-12, ##14-17, ##19-27, and #30) are denied with leave to

renew: (1) should Plaintiff state a valid claim for pleading

purposes; and (2) only after a Defendant appears in this case.

Plaintiff’s Motions for Appointment of Counsel (#2, #13, #17)

are denied on the basis that the appointment of counsel is not

warranted in this case.

                                  CONCLUSION

      Based on the foregoing, Plaintiff's Motion to Amend (#32)

is denied and the Clerk shall NOT docket Plaintiff’s proposed

Amended Complaint (#32-1). Plaintiff’s pending Motions (#2, #6,

#7, ##10-17, ##19-27, #30) are denied.

      Should Plaintiff wish to continue with this case, he must

file an amended complaint within 30 days that: (1) cures the

deficiencies with his prior Complaint; (2) names all Defendants

in    its   caption;    (3)     describes     how   each       named   Defendant

personally participated in the deprivation of a federal right;

(4) does not incorporate any prior document by reference; and

(5) is on the form provided by the Court. Plaintiff’s failure to

do so will result in the dismissal of this case with prejudice.

///

///

///



       5 - ORDER TO DISMISS
      Case 6:20-cv-02002-SI   Document 34   Filed 01/19/21   Page 6 of 6




     The Clerk of Court is directed to send Plaintiff a civil

rights form for his use.

     IT IS SO ORDERED.

     DATED this 19th day of January, 2021.



                                  /s/ Michael H. Simon
                                  MICHAEL H. SIMON
                                  U.S. DISTRICT COURT JUDGE




     6 - ORDER TO DISMISS
